EXHIBIT 10.5(b)(iv)
THIRD AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS THIRD AMENDMENT, dated as of the first day of July, 1999, by and
between Fidelity Management Trust Company (the “Trustee”) and The Scotts Company
(the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998, with regard to the The Scotts Company
Nonqualified Deferred Compensation Plan (the “Plan”); and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Adding a new Section 15, Electronic Services, as follows, and
renumbering all subsequent subsections accordingly:         Section 15.
Electronic Services.

     (a) The Trustee may provide communications and services via electronic
medium (“Electronic Services”), including, but not limited to, Fidelity Plan
Sponsor WebStation, Client Intranet, Client e-mail, interactive software
products or any other information provided in an electronic format. The Sponsor,
its agents and employees agree to keep confidential and not publish, copy,
broadcast, retransmit, reproduce, commercially exploit or otherwise
redisseminate the data, information, software or services without the Trustee’s
written consent.
     (b) The Sponsor shall be responsible for installing and maintaining all
Electronic Services on its computer network and/or Intranet upon receipt in a
manner so that the information provided via the Electronic Service will appear
in the same form and content as it appears on the form of delivery, and for any
programming required to accomplish the installation. Materials provided for Plan
Sponsor’s intranet web sites shall be installed by the Sponsor and shall be
clearly identified as originating from Fidelity. The Sponsor shall promptly
remove Electronic Services from its computer network and/or Intranet, or replace
the Electronic Service with an updated service provided by the Trustee, upon
written notification (including written notification via facsimile) by the
Trustee.
     (c) All Electronic Services shall be provided to the Sponsor without any
express or implied legal warranties or acceptance of legal liability by the
Trustee relative to the use of material or Electronic Services by the Sponsor.
No rights are conveyed to any property, intellectual or tangible, associated
with the contents of the Electronic Services and related material.

 



--------------------------------------------------------------------------------



 



     (d) To the extent that any Electronic Services utilize Internet services to
transport data or communications, the Trustee will take, and Plan Sponsor agrees
to follow, reasonable security precautions; however, the Trustee disclaims any
liability for interception of any such data or communications. The Trustee shall
not be responsible for, and makes no warranties regarding access, speed or
availability of Internet or network services, The Trustee shall not be
responsible for any loss or damage related to or resulting from any changes or
modifications to the electronic material after delivering it to the Plan
Sponsor.

  (2)   Amending the “investment options” portion of Schedule “A” by adding the
following:

  •   PIMCO Total Return Fund

  (3)   Amending Schedule “B” by restating the first bullet point as follows:

     Other Fees: separate charges for optional non-discrimination testing,
extraordinary expenses resulting from large numbers of simultaneous manual
transactions, from errors not caused by Fidelity, reports not contemplated in
this Agreement, or extraordinary and/or duplicative expenses associated with
electronic services. The Administrator may withdraw reasonable administrative
fees from the Trust by written direction to the Trustee.
     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Third
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ Rosemary L. Smith                            6/11/99       By:   /s/
Carolyn Redden   6/28/99                          
 
  Date           Vice President   Date    

-2-